Citation Nr: 1740350	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-35 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.



ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1974 to October 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2017 Travel Board hearing.  A transcript of that hearing has been associated with the claims file.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The Board notes that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has re-characterized the issue of entitlement to service connection for degenerative joint disease of the left knee, formerly claimed as a left leg injury, as entitlement to service connection for a left knee disability.  Furthermore, the Board has re-characterized the single issue of entitlement to service connection for a spinal cord injury as entitlement to service connection for a cervical spine injury and entitlement to service connection for a lumbar spine injury.  See, Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Left Knee Disability

The Veteran was afforded a VA joints examination for his left knee in September 2010.  The Veteran reported the onset of his knee condition as a motorcycle accident in May 1977 for which he was diagnosed with a knee sprain.  The Veteran stated bilateral knee pain has progressed through the years and, at the time of the examination, had stiffness and daily, constant pain which was aggravated by standing and walking.  The Veteran was diagnosed with bilateral knee degenerative joint disease, as well as a residual nodule below the left patella.  The examiner opined that the diagnoses are consistent with age and that it was less likely than not a result of the Veteran's service.

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the United States Court of Appeals for Veterans Claims found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2 (2016), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  The Board concludes that a new VA examination and opinion is required.

The Board notes that the examiner's conclusory opinion offers no rationale regarding his conclusion that there is no relationship between the Veteran's left knee disability and his military service.  See, Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).  He also disregards the Veteran's lay statement regarding his motorcycle accident in service and resulting pain ever since service.  As such, the opinion is inadequate and the Board must remand the claim for a new examination.

Additional Records

The Veterans contends that he sustained knee, neck, and low back injuries from a motorcycle accident in 1977 at Fort Campbell, Kentucky.  A service treatment record from May 1977 notes the Veteran injured his left knee in a motorcycle accident nine hours prior.  It was noted that an x-ray had been taken.  The Veteran testified at the April 2017 hearing that he was treated at the emergency room at Fort Campbell, Kentucky.  Furthermore, the Veteran testified that his left knee, back and neck are currently being treated at Dynamic Pain and Wellness in Milton, Florida.

VA is obliged to assist a Veteran to obtain evidence pertinent to his claim.  See, 38 U.S.C.A. § 5103A (West 2014).  

Cervical and Lumbar Spine Disabilities

After reviewing the record, it is apparent the Veteran has not received the benefit of a VA examination for his claim for service connection for cervical and lumbar spine disabilities, originally claimed as a spinal cord injury.  The Board finds that further development is required prior to adjudicating this claim.

There is no VA medical opinion of record addressing the etiology of the Veteran's cervical and lumbar spine disabilities.  In light of the foregoing, the Board is of the opinion that a VA medical opinion should be obtained which addresses whether the Veteran has current cervical and lumbar spine disabilities which are related to his service.  See 38 C.F.R. § 3.159 (c)(4) (2015) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from June 2012 to the present.  All records obtained must be associated with the claims file.

2.  The AOJ should undertake appropriate development to obtain medical records from Dynamic Pain and Wellness in Milton, Florida.  All records obtained must be associated with the claims file.  All efforts to obtain these records must be documented in the claims file.

3.  Send a request, with a copy of the Veteran's DD Form 214, for outpatient treatment records, including Emergency Room records, to Blanchfield Army Community Hospital, Fort Campbell, Kentucky, for records to treatment rendered to the Veteran in or about May 1977.  All records obtained must be associated with the claims file.  All efforts to obtain these records must be documented in the claims file.

4.  If a negative response is received from Blanchfield Army Community Hospital, request from the NPRC any hospital records pertaining to the Veteran from Blanchfield Army Community Hospital from 1977.  Ensure that notice is provided to the Veteran as to the outcome of the NPRC search for records as set forth in 38 U.S.C.A. § 5103A(b)(2)(A); 38 C.F.R. § 3.159(e)(1), and as otherwise necessary.  All records obtained must be associated with the claims file.  All efforts to obtain these records must be documented in the claims file.

5.  After, and only after, steps one through four above have been completed, arrange for the Veteran to undergo a VA examination(s) with an appropriate physician(s) to determine the nature and etiology of the Veteran's claimed conditions:

a.  For the Veteran's left knee disability:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his left knee disability.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any identified left knee disability, to include degenerative changes found on x-rays and MRIs present during the period on appeal had their clinical onset during active service or are related to any in-service disease, event, or injury.

The examiner must address the Veteran's contentions regarding his left knee pain beginning in service after a motorcycle accident, and continuing ever since.

b.  For the Veteran's cervical spine disability:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his cervical spine disability.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any identified cervical spine disability, to include degenerative changes found on x-rays and MRIs present during the period on appeal had their clinical onset during active service or are related to any in-service disease, event, or injury.

c.  For the Veteran's lumbar spine disability:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his lumbar spine disability.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any identified lumbar spine disability, to include degenerative changes found on x-rays and MRIs present during the period on appeal had their clinical onset during active service or are related to any in-service disease, event, or injury.

All opinions provided for each of the disabilities examined must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




